DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 20 is dependent on claim 19, drawn to a computing system having a processor and media- that store instructions. The recited LIDAR unit is not an element of the claimed computing system. The claim only requires the computing system be able to “obtain sensor data” from the LIDAR unit. Claim 20 defines the structure of the LIDAR unit but does not impart any limitation on the processor, media, or the instructions. The processor, media, and instructions of claim 19 are identical in structure to the processor, media, and instructions of claim 20.  As such, claim 20 fails to further limit the subject matter of claim 19.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacala et al. (US 2019/0011567).
Pacala shows a light ranging device (See e.g. Fig. 3) comprising:
a housing defining a cavity (102; para [0183]); 
a plurality of emitters (e.g. 302) disposed on a surface of a circuit board (320; Fig. 3) positioned within the cavity, each of the plurality of emitters configured to emit a laser beam (see para. [0072]) along a transmit path; 
a first telecentric lens (e.g. 144, 404, 520; see para. [0072]) assembly positioned within the cavity and along the transmit path such that the laser beam emitted from each of the plurality of emitters passes through the first telecentric lens assembly, the first telecentric lens assembly comprising a first field flattening lens and at least one other lens (see para. [0160]); 
a second telecentric lens assembly (410, 502; see para [0189]-[0191]) positioned within the cavity and along a receive path such that a plurality of reflected laser beams entering the cavity pass through the second telecentric lens assembly, the second telecentric lens assembly comprising a second field flattening lens and at least one other lens (see para. [0072]); and 
a plurality of detectors (308, 516) disposed on the surface of the circuit board (320, Fig. 3), each of the plurality of detectors spaced apart from a corresponding emitter of the plurality of emitters, each of the plurality of detectors configured to detect one or more of the plurality of reflected laser beams. 

2. The LIDAR unit of claim 1, wherein: the first field flattening lens is positioned between the plurality of emitters and the at least one other lens of the first telecentric lens assembly (Fig 10); and the second field flattening lens is positioned between the plurality of detectors and the at least one other lens of the second telecentric assembly (Fig. 8C).  

3. The LIDAR unit of claim 1, further comprising: an optical filter disposed within the cavity such that the optical filter is positioned along the receive path between the plurality of detectors and the second field flattening lens (see paras. [0064],[0079]).  
4. The LIDAR unit of claim 3, wherein the optical filter comprises a bandpass filter (see para. [0064]).  
5. The LIDAR unit of claim 3, wherein the plurality of reflected laser beams exiting the second field flattening lens are substantially perpendicular to a surface of the optical filter (see Fig. 5).  
6. The LIDAR unit of claim 5, wherein an acceptance angle of the optical filter is about 2 degrees (see Fig. 5).  
9. The LIDAR unit of claim 1, wherein the surface of the circuit board is substantially flat (see Fig. 3).  
10. The LIDAR unit of claim 1, wherein each of the plurality of detectors comprises an avalanche photodiode (see para. [0106]).  
11. The LIDAR unit of claim 2, wherein the first telecentric lens is thinner than the second telecentric lens (Fig. 10).  


13. An autonomous vehicle comprising:
one or more LIDAR units (Fig. 18) coupled to a vehicle body of the autonomous vehicle (see para. [0002]), the one or more LIDAR units comprising:
a housing defining a cavity (102; para [0183]);
a plurality of emitters (e.g. 302) disposed on a surface of a circuit board (320; Fig. 3) positioned within the cavity, each of the plurality of emitters comprising a laser diode (see para. [0072]) configured to emit a laser beam such that the laser beam is substantially perpendicular to the circuit board (see Figs. 3, 5), each of the plurality of emitters further comprising a collimation lens (see para. [0072]) positioned relative to the laser diode such that the laser beam emitted from the laser diode reflects off of the collimation lens and along a transmit path; 
a first telecentric lens assembly (e.g. 144, 404, 520; see para. [0072]) positioned within the cavity along the transmit path such that the laser beam emitted from each of the plurality of emitters passes 38through the first telecentric lens assembly, the first telecentric lens assembly comprising a first field flattening lens and at least one other lens; 
a second telecentric lens assembly  (410, 502; see para [0189]-[0191]) positioned within the cavity along a receive path such that a plurality of reflected laser beams entering the cavity pass through the second telecentric lens assembly, the second telecentric lens assembly comprising a second field flattening lens and at least one other lens  (see para. [0072]); and 
a plurality of detectors (308, 516) disposed on the surface of the circuit board (320, Fig. 3), each of the plurality of detectors spaced apart from a corresponding emitter of the plurality of emitters, each of the plurality of detectors configured to detect one or more of the plurality of reflected laser beams.  

14. The autonomous vehicle of claim 13, wherein: the first field flattening lens is positioned between the plurality of emitters and the at least one other lens of the first telecentric assembly; and the second field flattening lens is positioned between the plurality of detectors and the at least one other lens of the second telecentric assembly.  
15. The autonomous vehicle of claim 14, wherein the one or more LIDAR units further comprise: an optical filter disposed within the cavity such that the optical filter is positioned between the plurality of detectors and the second field flattening lens (see paras. [0064],[0079]).  
16. The autonomous vehicle of claim 14, wherein the first field flattening lens is thinner than the second field flattening lens (see Fig. 10).  
17. The autonomous vehicle of claim 14, wherein the surface of the circuit board is substantially flat  (see Fig. 3).  
18. The autonomous vehicle of claim 14, wherein each of the plurality of detectors comprises an avalanche photodiode  (see para. [0106]).  

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droz et al. (US 2022/00826660).
	Droz shows a computing system (Fig. 1) comprising:
one or more processors (113; para [0009]); and
one or more tangible, non-transitory, computer readable media (114) that collectively store instructions (115) that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:
39obtaining sensor data indicative of an object within a field of view of a LIDAR system onboard an autonomous vehicle, wherein the LIDAR system comprises a LIDAR unit, the LIDAR unit comprising:
a housing defining a cavity (202, 204, 470), one or more emitters (406) positioned within the cavity and configured to emit one or more laser beams along a transmit path, a first telecentric lens (460) assembly along the transmit path, a second telecentric lens assembly along a receive path (see para. [0111], last sentence), and one or more detectors (433) configured to detect one or more reflected laser beams entering the cavity;
determining perception data (see para. [0070]-[0071]) for the object based at least in part on the sensor data; 
determining one or more future locations of the object based at least in part on the perception data for the object (see para. [0047],[0066]); and
determining an action for the autonomous vehicle based, at least in part, on the one or more future locations of the object (see para. []0107).  

Note: claim 19 is directed to a computing system having a processor and media that store instructions. The recitation of the LIDAR unit and its components are not an element of the claimed computing system. The claim only requires the computing system be able to “obtain sensor data” from the LIDAR unit and the particular elements of the LIDAR system have not been found to impart any structure to the instructions. In other words, the two telecentric lenses do not change the claimed instructions. The recited “obtaining” is taken to cover “receiving.” There is no reason why the computer system of Droz could not receive the sensor data.

20. The computing system of claim 19, wherein: the first telecentric lens assembly comprises a first field flattening lens and at least one other lens, the first field flattening lens positioned between the at least one other lens and the one or more emitters; and the second telecentric lens assembly comprises a second field flattening lens and at least one other lens, the second field flattening lens positioned between the at least one other lens of the second telecentric lens assembly and the one or more detectors (the structure of the LIDAR system does not impart any particular algorithm or logic into the instructions and thus does not serve to distinguish from Droz).

Allowable Subject Matter
Claims 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886